Citation Nr: 0511553	
Decision Date: 04/22/05    Archive Date: 05/03/05

DOCKET NO.  02-03 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
degenerative disc disease (DDD) of the lumbar spine with 
lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The veteran had active military service from September 1975 
to April 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Atlanta, Georgia.

Service connection for a chronic low back strain was 
established by rating action in November 1999, effective from 
the day after separation from service, and a noncompensable 
rating was assigned.  By rating action in September 2001, the 
rating was increased to 10 percent, effective from the day 
after separation from service.  By rating action in April 
2003, the description of the low back disorder was revised to 
include DDD of the lumbar spine with lumbosacral strain.  The 
10 percent rating was continued.

The veteran disagreed with the initial disability rating 
assigned. The Board notes that a claim placed in appellate 
status by disagreement with the original or initial rating 
award (service connection having been allowed) but not yet 
ultimately resolved, as is the case herein at issue, remains 
an "original claim" and is not a new claim for increase.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, 
separate compensable evaluations must be assigned for 
separate periods of time if such distinct periods are shown 
by the competent evidence of record during the pendency of 
the appeal, a practice known as "staged" ratings. Id. at 126.  

The case was before the Board in January 2003 and June 2004 
at which times the case was remanded for additional 
development including VA examinations.  The case has now been 
returned to the Board for adjudication. 


FINDINGS OF FACT

1.  Prior to July 26, 2004, the veteran's low back disorder 
was manifested by characteristic pain on motion and mild 
limitation of motion of the lumbar spine.

2.  From July 26, 2004, the veteran's low back disorder was 
manifested by occasional popping and locking of the low back 
causing muscle spasm and guarding enough to contribute to the 
veteran's abnormal gait.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a 
lumbar spine disorder were not met prior to July 26, 2004.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic 
Codes 5293 and 5295 (as in effect prior to September 26, 
2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5237 and 5243(as 
in effect September 26, 2003, and thereafter).

2.  The criteria for a disability rating of 20 percent, and 
no more, for a lumbar spine disorder have been met from July 
26, 2004.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 
4.71a, Diagnostic Codes 5293 and 5295 (as in effect prior to 
September 26, 2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5237 
and 5243(as in effect September 26, 2003, and thereafter).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and 
the implementing regulations apply in the instant claim.  A 
review of the record shows that the veteran was notified of 
the VCAA as it applies to his claim by correspondence dated 
in April 2001, August 2003, and June 2004.

A VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  

In this case, the April 2001 VCAA notice letter provided to 
the veteran generally informed him of the evidence not of 
record that was necessary to substantiate his claim and 
identified which parties were expected to provide such 
evidence. Although it did not specifically address the VCAA 
"fourth element," the Board finds that the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  In fact, 38 C.F.R. § 
3.159(b)(1), which includes this "fourth element," was cited 
in the March 2002 and December 2004 supplemental statements 
of the case (SSOC).  In light of the actual notice provided, 
the Board finds that any content deficiency in the April 
2001, August 2003, and June 2004 VCAA notice letters was non-
prejudicial error.

In this case, the VCAA notice letters were not provided 
before the initial unfavorable determination by the RO.  
However, after the veteran was provided VCAA notice, he was 
accorded VA examinations for disability evaluation purposes 
in February 2003, and July 2004 and his case was re-
adjudicated by the RO.  Given these facts, the Board finds 
that any VCAA notice timing deficiency constitutes harmless 
error.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004) 
(holding that the Court must take due account of the rule of 
prejudicial error when considering compliance with VCAA 
notice requirements); Stegall v. West, 11 Vet. App. 268 
(1998) (where a veteran has not been harmed by an error in a 
Board determination, the error is not prejudicial); 38 C.F.R. 
§ 20.1102 (2003) (an error or defect in a Board decision that 
does not affect the merits of the issue or substantive rights 
of the appellant will be considered harmless).  All the VCAA 
requires is that the duty to notify be satisfied, and that 
claimants are given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  Here, because each of the content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the veteran 
covering all content requirements is harmless error.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate his claims.  See 38 C.F.R. 
§ 3.159.  In this case, the veteran's service medical records 
and all identified post-service medical records relevant to 
the issues on appeal have been requested or obtained.  The 
veteran has also been afforded VA examinations to evaluate 
his condition.  Therefore, the Board finds that the duty to 
notify and the duty to assist provisions of the VCAA have 
been fulfilled.

Background.  In an October 1999 VA examination, the veteran 
reported low back pain for 15 years.  He had not sought 
surgical intervention, trigger point injections, or epidural 
steroids.  He did not use a cane, brace, walker, or 
wheelchair, and he took no pain medications.  On a scale of 1 
to 10 he reported his pain as 5/10.  The pain was 
intermittent about 2 to 3 times a week.  He also had lower 
extremity pain radiating into his low back.  

The examiner noted motor strength was 5/5.  A sensory 
examination was intact with no evidence of positive straight 
leg raising.  Deep tension reflexes were normal, active, and 
symmetrical.  Gait was normal with no antalgic component.  
The range of motion (ROM) was forward flexion to 95 degrees, 
extension to 35 degrees, lateral flexion to 40 degrees, and 
rotation to 35 degrees.  X-rays demonstrated a normal 
lordotic curve.  No fractures or subluxation was noted.  The 
examiner opined that the veteran had low back pain with no 
evidence of radiculopathy or motor weakness.  

By rating action in November 1999, service connection was 
granted for chronic low back strain.  A noncompensable rating 
was established under 38 C.F.R. § 4.71a, Diagnostic Code 5295 
(lumbosacral strain).  

In a February 2001 VA examination, the veteran reported that 
the onset of his low back disorder was in 1985 when he tried 
to lift a generator trailer and injured his back.  He did not 
see a physician for the injury at that time.  He complained 
of pain, lack of endurance, tightness, and stiffness, but 
denied weakness and fatigue.  He described flare-ups on and 
off 2 to 3 times a week.  Symptoms were precipitated by 
lifting, sleeping positions, and sitting.  He was unable to 
identify any alleviating factors.  

The examiner noted the veteran required no device for 
ambulation. His posture was normal with a left knee limp.  He 
had limited function of prolong standing and walking.  ROM 
for the veteran's lumbar spine revealed painful motion and 
weakness.  There was no muscle spasm or tenderness.  Straight 
leg raising was positive at 80 degrees bilaterally.  ROM was 
forward flexion to 80 degrees with painful motion observed, 
extension backwards to 30 degrees, right lateral flexion to 
35 degrees, left lateral flexion and left rotation to 30 
degrees with no pain.  

The examiner opined that no diagnosis could be rendered for 
the low back disorder because there was no pathology 
observed.  The examiner noted that the veteran had a history 
of polio affecting his left lower extremity, which caused 
muscular atrophy and weakness in the left lower extremity.  
He wore braces in the past due to poliomyelitis, which he did 
not presently require.

By rating action in September 2001, the rating for a chronic 
low back strain was increased to 10 percent effective from 
the day after service.  In making that determination the RO 
noted the veteran's ROM was only slightly decreased.  However 
this was accompanied by painful motion of the lumbar spine.

The Board remanded this claim in January 2003 for additional 
development including a VA examination to consider the 
veteran's DDD of the lumbosacral spine.  This was considered 
to be inextricably intertwined with the veteran's service-
connected low back disorder.  

In a February 2003 VA examination, the veteran's symptoms 
were described as radiating pain to the upper mid scapular 
area between the shoulders, the neck, the bilateral hip area, 
and along the inner aspect of the left knee.  Symptoms were 
described as intermittent, about once or twice a month. 
Functional impairment was described as the inability to bend 
or lift.  The veteran had loss of time from work of 2 to 3 
days per episode.  He was a telecommunications worker but was 
currently unemployed because of his limitations on lifting, 
maneuvering and crawling into spaces.

The examiner noted that the veteran had a history of polio as 
a child with atrophy and weakness of the left lower 
extremity.  The veteran had an abnormal posture and gait with 
a slight list to the left.  His left leg was shorter than the 
right by about 1 inch, and he had slight calf muscle atrophy.  
The lumbar spine examination revealed a slightly positive 
straight leg raise on the left to 60 degrees.  Flexion was to 
95 degrees, extension to 35 degrees, right and left lateral 
flexion to 40 degrees, and right and left rotation to 35 
degrees.  ROM was not limited by pain, fatigue, weakness, 
lack of endurance, or incoordination.  There was no evidence 
of ankylosis.  A neurological examination revealed weakness 
of the lower extremities of about 3/5.  Sensation to touch, 
pinprick, and reflexes were all normal.  X-rays revealed mild 
degenerative disc space narrowing at L4-L5 with minimal 
marginal osteophytosis compatible with chronic DDD.  There 
were similar findings at L3-L4.  No fractures or dislocation 
was noted.  The diagnosis was lumbosacral strain with DDD, 
lumbar spine.

Thereafter, in an April 2003 rating action, the RO revised 
the description of the veteran's low back disorder to DDD 
lumbar spine with lumbosacral strain and rated it under 38 
C.F.R. § 4.71a, Diagnostic Codes 5295-5293 (lumbosacral 
strain-intervertebral disc syndrome).  The 10 percent rating 
was continued.

The Board remanded this claim in June 2004 for additional 
development including a VA examination of the low back.  

The veteran was accorded an examination for disability 
evaluation purposes on July 26, 2004.  The examiner noted 
that the veteran's claims file was reviewed and ROM 
examination with a goniometer was performed.  The veteran 
reported long standing low back pain and indicated that his 
back occasionally catches and locks, particularly if he was 
working in the yard.  He was not employed but was a full-time 
student.  He had flare-ups about once a week including 
fatigability, incoordination, and painful motions.  He 
asserted that when he had spasms he lost about 25 percent of 
ROM in the low back.  Occasionally it felt like burning down 
both legs.  

The examiner noted no palpable step offs and no point 
tenderness or discomfort with deep palpation of the 
paraspinal musculature in the lower lumbar spine.  ROM for 
the veteran's lower spine was forward flexion of 80 degrees, 
extension to 30 degrees, right lateral bending to 35 degrees, 
left lateral bending to about 25 degrees, left and right 
lateral rotation to 30 degrees.  The only time he seemed to 
get some discomfort was with flexion to about 80 degrees when 
he started to get uncomfortable near terminal flexion.  
Extension became painful at about the terminal extension of 
30 degrees.  The veteran had some significant visual changes 
of the left leg with muscle atrophy which he said was present 
due to polio with left lower extremity symptoms and a limp 
since birth.  He had an abnormal gait, but did not use 
assistive devices.  The gait disorder predated the lumbar 
spine pain.  

Sensation was intact to light touch in both lower extremities 
and all dermatomes. The veteran had 2+ patellar reflexes and 
Achilles tendon reflex on the right and 1+ on the left.  
There was no pain noted while sitting but pain was definitely 
noted when the veteran neared terminal extension and flexion 
of the lumbar spine.  X-rays revealed no significant 
osteoarthritic changes other than a mild amount of DDD at L5-
S1 disk space with less than 50 percent collapse.  

The examiner opined that the low back disorder, which 
occasionally caused popping and locking of the low back, 
caused muscle spasm and guarding enough to contribute to the 
veteran's abnormal gait, but certainly the gait was due to 
polio.  The low back disorder contributed minimally to any 
worsening of the abnormal gait when he had flare-ups.  He had 
more of an occasional impairment due to polio residuals than 
to his low back disorder.  The examiner noted that the 
veteran did not have loss of motion of the spine following 
repetitive motions during the examination but that he would 
have about 25 percent limitation of motion during flare-ups.

Increased Ratings, Relevant Law and Regulations.  Disability 
evaluations are determined by the application of a schedule 
of ratings, which is based on average impairment of earning 
capacity.  Generally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  38 C.F.R. 
§ 4.1 (2004).  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2004).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that separate or "staged" schedular 
disability ratings may be assigned subsequent to an initial 
award of service connection based upon the facts in each 
case.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has been directed to consider only those factors 
contained wholly in the rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2004). 

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2004).

Since the veteran filed his initial claim there have been a 
number of changes in the criteria for rating back 
disabilities.  The applicable rating criteria for 
intervertebral disc disease were amended effective September 
23, 2002.  See 67 Fed. Reg. 54,345-54,349 (Aug. 22, 2002).  
Effective September 26, 2003 the rating criteria applicable 
to the diseases and injuries of the spine under 38 C.F.R. § 
4.71a were amended.  See 68 Fed. Reg. 51,454 (August 27, 
2003). 

The new criteria for rating back disabilities, in pertinent 
part, became effective September 26, 2003.  68 Fed. Reg. 
51454-51456 (Aug. 27, 2003); 69 Fed. Reg. 32449 (June 10, 
2004).  Given the change in law, VA may only apply the old 
criteria in evaluating the back disability for the term prior 
to September 26, 2003, and the new criteria for rating the 
disability for the term beginning on September 26, 2003.  
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  In 
reviewing the issue, the Board must look at the two distinct 
time periods: prior to and from September 26, 2003. 

Under both the old and new criteria, functional loss due to 
pain is a factor to consider.  38 C.F.R. §§ 4.40, 4.45. 

Old Disc and Spinal Regulations.  Under DC 5010, traumatic 
arthritis is rated as degenerative arthritis.  Under DC 5003, 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint or joints 
involved.  These regulations have not been amended.

Under the previous DC 5289, unfavorable ankylosis of the 
lumbar spine warranted a 50 percent evaluation, and favorable 
ankylosis warranted a 40 percent evaluation.  

Slight limitation of motion of the lumbar segment of the 
spine warranted a 10 percent evaluation under DC 5292.  A 20 
percent evaluation required moderate limitation of motion; 
while a 40 percent evaluation, the highest given under this 
code, required severe limitation of motion. 

Under the old DC 5293, a noncompensable evaluation was 
warranted for postoperative, cured intervertebral disc 
syndrome.  A 10 percent evaluation was warranted upon a 
showing of mild intervertebral disc syndrome, while a 20 
percent evaluation required moderate intervertebral disc 
syndrome with recurring attacks.  A 40 percent evaluation 
required severe intervertebral disc syndrome with recurring 
attacks with intermittent relief.  A 60 percent evaluation 
required persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, with little 
intermittent relief.

Under former DC 5295, a noncompensable evaluation was 
warranted upon a showing of slight lumbosacral strain with 
subjective symptoms only, while a 10 percent evaluation would 
be assigned with characteristic pain on motion.  A 20 percent 
evaluation was warranted for lumbosacral strain where there 
was muscle spasm on extreme forward bending and unilateral 
loss of lateral spine motion in a standing position.  A 40 
percent evaluation, the highest award under this code, 
required severe lumbosacral strain manifested by listing of 
the whole spine to the opposite side, and positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of the joint space.  A 
40 percent evaluation was also warranted if only some of 
these manifestations were present if there was also abnormal 
mobility on forced motion. 

New Intervertebral Disc Regulations.  As noted above, DC 5293 
was amended effective in September 2002 to evaluate 
intervertebral disc syndrome (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under § 4.25 separate evaluations of its chronic 
orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  The rating schedule for 
intervertebral disc syndrome is as follows:

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes:

With incapacitating episodes having a total duration of 
at least 6 weeks during the past 12 months . . . 		   
		           60

With incapacitating episodes having a total duration of 
at least 4 weeks but less than 6 weeks during the past 
12 months . . . 		          40

With incapacitating episodes having a total duration of 
at least 2 weeks but less than 4 weeks during the past 
12 months . . . 		          20

With incapacitating episodes having a total duration of 
at least one week but less than 2 weeks during the past 
12 months . . . 	                    10

The Notes indicate that an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that required bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.

New Spinal Regulations.  Further, under the new spinal 
regulations, now found at DC 5235 to DC 5243, the Board is 
directed to consider a General Rating Formula for Diseases 
and Injuries of the Spine as follows: General Rating Formula 
for Diseases and Injuries of the Spine (For diagnostic codes 
5235 to 5243 unless 5243 is evaluated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes):

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease:

Unfavorable ankylosis of the entire spine . . .	                   
100

Unfavorable ankylosis of the entire thoracolumbar spine 
. . .  50

Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire 
thoracolumbar spine . . .                                                           
40

Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine . . .                                 30

Forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range 
of motion of the thoracolumbar spine not greater than 
120 degrees; or, the combined range of motion of the 
cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis . . .            
...                                                                                               
20

Forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; or, combined range of 
motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, combined 
range of motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting 
in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more 
of the height . . .                                                                                    
10

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.  
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

5235 Vertebral fracture or dislocation
5236 Sacroiliac injury and weakness
5237 Lumbosacral or cervical strain
5238 Spinal stenosis
5239 Spondylolisthesis or segmental instability
5240 Ankylosing spondylitis
5241 Spinal fusion
5242 Degenerative arthritis of the spine (see also diagnostic 
code 5003)
5243 Intervertebral disc syndrome

Analysis.  As a procedural clarification, the relevant 
timeline is as follows:

?	May 1999 -- the veteran filed a claim for a compensable 
rating.
?	November 1999 -- noncompensable rating granted for 
chronic low back strain effective as of the day after 
separation from service.
?	September 2001 -- 10 percent rating granted effective as 
of the day after separation from service.
?	September 23, 2002 -- New disc regulations takes effect.
?	April 2003 -- description of the veteran's service-
connected low back disorder revised to DDD of the lumbar 
spine with lumbosacral strain.
?	September 26, 2003 -- New spinal regulations takes 
effect.
?	July 26, 2004 -- VA Spinal Examination which found that 
the veteran's back disorder caused muscle spasm and 
guarding enough to contribute to the veteran's abnormal 
gait.  

Turning first to evaluating the veteran's lumbar spine 
disability under the old disc and spine regulations, the 
Board notes that the current rating contemplates lumbosacral 
strain with characteristic pain on motion and only mild 
intervertebral disc syndrome (DC 5295 and DC 5293).  Separate 
ratings for these pathologies are prohibited:  "the rating 
schedule may not be employed as a vehicle for compensating a 
claimant twice (or more) for the same symptomatology; such a 
result would overcompensate the claimant for the actual 
impairment of his earning capacity."  38 C.F.R. § 4.14 
(2004); Esteban v. Brown, 6 Vet. App. 259 (1994); Brady v. 
Brown, 4 Vet. App. 203, 206 (1993).  

Applying the old criteria for DC 5293 (revised September 
2002) to the above medical findings, a rating in excess of 10 
percent is not warranted because the evidence does not show 
moderate intervertebral disc syndrome with recurring attacks.  
Likewise, applying the old criteria for DC 5295 to the above 
medical findings, a rating in excess of 10 percent is not 
warranted because the evidence does not show muscle spasm on 
extreme forward bending and unilateral loss of lateral spine 
motion.  

To the contrary, at the February 2001 VA examination, the 
examiner noted painful motion and weakness but no muscle 
spasms and no tenderness.  ROM was flexion to 80 degrees, 
extension and rotation to 30 degrees, and lateral flexion to 
35 degrees.  The examiner opined that no diagnosis could be 
rendered as no low back pathology was observed. 

In the February 2003 VA examination, the veteran was noted to 
have had a history of polio as a child with atrophy and 
weakness of the left lower extremity.  The examiner noted 
abnormal posture and gait with the left leg shorter than the 
right by about 1 inch, and slight calf muscle atrophy.  The 
veteran could move the left foot and hip joints with comfort, 
endurance, and strength.  The examination revealed a slightly 
positive straight leg raise on the left to 60 degrees.  
Flexion was to 95 degrees, extension to 35 degrees, right and 
left lateral flexion to 40 degrees, and right and left 
rotation to 35 degrees.  ROM was not limited by pain, 
fatigue, weakness, lack of endurance, or incoordination.  
There was no evidence of ankylosis.  A neurological 
examination revealed sensation to touch, pinprick, and 
reflexes were normal.  There was weakness of the lower 
extremities of about 3/5

Notwithstanding the medical evidence outlined above, a higher 
than 10 percent rating would not be available under the old 
disc or spine regulations.  

Next, the Board will consider whether the veteran is entitled 
to a higher rating under the new spinal regulations based on 
chronic orthopedic and neurological manifestations.  In this 
case, the Board notes that the veteran's chronic orthopedic 
manifestations are best represented with a rating of 20 
percent under DC 5237. 

In the July 2004 VA examination, the examiner opined that the 
veteran's lumbar spine disorder resulted in muscle spasm and 
guarding enough to contribute to the veteran's abnormal gait.  
However the examiner noted the low back disorder contributed 
minimally to the worsening of the abnormal gait during flare-
ups.  He noted the veteran had more of an occasional 
impairment due to polio residuals that due to his low back 
disorder.

With respect to the revised rating criteria for rating 
intervertebral disc syndrome, the veteran is not shown to 
suffer from any incapacitating episodes of intervertebral 
disc syndrome, i.e., requiring bed rest prescribed by a 
physician.

The September 2003 revisions to the criteria for rating spine 
disorders provide for a 20 percent rating when the back 
disorder is manifested by muscle spasm or guarding severe 
enough to result in an abnormal gait.  The Board has 
determined that under the September 2003 revisions to the 
criteria a higher evaluation of 20 percent is warranted as 
the examiner in July 2004 offered his opinion that the 
veteran's back disorder was productive of muscle spasms or 
guarding severe enough to result in an abnormal gait.

Considering the other rating criteria, the Board notes the 
evidence of record does not show nor does the veteran allege 
that his spine is ankylosed.  In the absence of ankylosis, 
entitlement to a higher schedular rating under alternative 
rating criteria for the veteran's service-connected lumbar 
spine disability is not possible under any applicable 
regulation.  38 C.F.R. § 4.71a, Diagnostic Codes 5286, 5289, 
5295 (effective before September 26, 2003) and Diagnostic 
Code 5237 (effective from September 26, 2003).

The Board notes, however, that consideration of higher 
combined or separate ratings for chronic orthopedic 
manifestations and chronic neurologic disability 
manifestations is applicable.  While the veteran's chronic 
orthopedic manifestations have been determined to warrant a 
schedular rating of 20 percent for DDD of the lumbar spine 
and lumbosacral strain, the evidence does not demonstrate 
that he has more than mild incomplete paralysis to the left 
lower extremity as to warrant a higher combined rating.  See 
38 C.F.R. §§ 4.25, 4.124, Diagnostic Code 8520 (in accordance 
with the provisions of 38 C.F.R. § 4.25 a combined rating in 
excess of 20 percent would require a 20 percent rating for 
chronic orthopedic manifestations and findings of at least a 
10 percent rating for mildly incomplete paralysis to one 
lower extremity).  The Board notes that VA examiners have 
opined that the veteran's left lower extremity muscle atrophy 
is secondary to his childhood polio and not the lumbar back 
disorder.  As such a rating under DC 8520 is not applicable.

Therefore, the Board finds that there is no evidence of more 
than mild incomplete paralysis to the lower extremities due 
to the service connected back disorder as to warrant a higher 
combined rating in excess of 20 percent.

The Board has considered the issues raised by the United 
States Court of Appeals for Veterans Claims (Court) in 
Fenderson v. West, 12 Vet. App. 119 (1999), and whether 
staged ratings should be assigned.  We conclude that the 
conditions addressed have significantly changed and a uniform 
rating is not appropriate in this case.

Specifically, on examination in February 2003, the veteran 
exhibited chronic orthopedic manifestations which were best 
represented with a rating of 10 percent under DC 5295-5293.  
However, on the July 26, 2004, VA examination, the examiner 
noted that the veteran's back disorder caused muscle spasm 
and guarding enough to contribute to the veteran's abnormal 
gait.  Thus on this examination, the findings approximate the 
criteria required for a 20 percent rating under 38 C.F.R. 
Part 4, Code 5237 (2003).  Since, as of July 26, 2004, the 
disability picture more nearly approximates the criteria 
required for the higher rating, the higher evaluation must be 
assigned.  38 C.F.R. § 4.7 (2003).

Applying Fenderson, the medical findings support a 10 percent 
evaluation from the time of the veteran's separation from 
service until July 26, 2004, when the VA examination 
disclosed findings which approximated the criteria for a 20 
percent evaluation. 

Extra-schedular Consideration.  The Board has considered the 
issue of whether the veteran's service-connected lumbar spine 
disability presented an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of an extraschedular 
rating is warranted.  See 38 C.F.R. §§ 3.321(b)(1), 4.16(b); 
Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996).  In the 
opinion of the Board, the veteran's service-connected lumbar 
spine disorder did not interfere markedly with employment 
(i.e., beyond that contemplated in the assigned rating). The 
lumbar spine disorder did not require frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards. Therefore, in 
the absence of such factors, the Board finds that the 
criteria for submission for consideration of an 
extraschedular rating pursuant to 38 C.F.R. §§ 3.321(b)(1) 
are not met.


ORDER

A rating in excess of 10 percent for DDD of the lumbar spine 
with lumbosacral strain prior to July 26, 2004, is denied.

An increased rating of 20 percent, but not higher, for DDD of 
the lumbar spine with lumbosacral strain is granted from July 
26, 2004, subject to the laws and regulations governing the 
payment of monetary benefits.



                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


